Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-17 have been considered but are moot because the new ground of rejection.

Information Disclosure Statement
	The information disclosure statement filed 5/25/21 has been considered.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-2, 5, 7-13, 15-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by SHIZUNO et al. (U.S. Patent Publication No. 2014/0102768).
	Referring to figures 7a-7n, SHIZUNO et al. teaches a microelectronic package structure, comprising: 
	a substrate (20), the substrate (20) having a first side and a second side (see figure 7);  
	a via (21) extending through the substrate (20, see figure 7c, paragraph# 101);
	a first conductive layer (22) directly on a sidewall of the via (21, see figure 7c);  
	a magnetic material (23, Ni) directly on the first conductive layer (22);  and 
	a second conductive material (27/28) directly on the magnetic material (Ni, see figure 7g, paragraphs# 105). 
	Regarding to claim 2, wherein the first conductive layer comprised a seed layer, and wherein the seed layer comprises one or more of copper, titanium, nickel, or alloys thereof (see paragraph# 101).
	Regarding to claim 5, the substrate comprises an organic substrate (see paragraph# 59).
 	 Regarding to claim 7, the magnetic material comprises one or more of iron, nickel, cobalt or molybdenum, their alloys, and combinations thereof (see paragraph# 10). 
 	Regarding to claim 8, the first side of the substrate includes a die (50/51/61) electrically coupled thereto (see figures 1, 3, 9). 
 	Regarding to claim 9, the substrate comprises a printed circuit board (PCB) (100), and the die comprises a memory die (see figures 1, 3, 9). 
Regarding to claim 10, a microelectronic package structure comprising: 

	a via (21) extending through the core (20, see figure 7b);
	a first conductive layer (22) directly on a sidewall of the via;  
	a magnetic material (23, Ni) directly on the first conductive layer (22);  
	a second conductive material (27a/28a) directly on the magnetic material (see figures 7G); and
	buildup layer (B1/B2) on at least one of the first side or the second side of the core (20, see figures 1B, 7). 
	Regarding to claim 11, the magnetic material comprises an electroplated magnetic material, wherein the electroplated magnetic material comprises one or more of iron, nickel, cobalt, molybdenum, and combinations thereof (see paragraph# 47). With regard to the term “electroplated the magnetic material” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Regarding to claim 12, wherein a conductive lid (24) is between the buildup layer (B1/B2) and a portion of the magnetic material (23) that is on the first side or the second side of the core (20), and wherein the magnetic material (23) is an electroplated magnetic material. With regard to the term “electroplated the magnetic material” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
 	Regarding to claim 13, wherein at least a portion of one of the first surface or the second surface of the core (20) comprises the magnetic material (23, see figure 7). 
 	Regarding to claim 15, the via comprises a plated through hole (see figure 7). 
 	Regarding to claim 16, the magnetic material (23) is not directly on the sidewall of the via (21, see figure 1, 7). 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIZUNO et al. (U.S. Patent Publication No. 2014/0102768) as applied to claims 1-2, 5, 7-13, 15-16  above in view of Gardner et al. (U.S. Patent Publication No. 2009/0166804).
	SHIZUNO et al. teaches a semiconductor structure having a magnetic material on the via sidewall.
However, the reference does not clearly teach a seed layer having the thickness of the magnetic material between about 10 to 30 microns. 
Gardner et al. teaches a seed layer (112) having the thickness of the magnetic material between about 10 to 30 microns (see paragraph# 15, meeting claims 3, 14). 
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to form a seed layer and the thickness of the magnetic material between about 10 to 30 microns in SHIZUNO et al. as taught by Gardner et al. because the process is known in the semiconductor art to obtain the maximum inductance, magnetic flux loss should be minimized to avoid significant loss in inductance (see paragraph# 1).
		Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIZUNO et al. (U.S. Patent Publication No. 2014/0102768) as applied to claims 1-2, 5, 7-13, 15-16  above in view of Wojnowski et al. (U.S. Patent Publication No. 2017/0271260).
	SHIZUNO et al. teaches a semiconductor structure having a magnetic material on the via sidewall.
However, the reference does not clearly teach a magnetic material comprises a portion of an embedded inductor structure.  

Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to a magnetic material comprises a portion of an embedded inductor structure in SHIZUNO et al. as taught by Wojnowski et al. because the process is known in the semiconductor art to obtain the maximum inductance.

	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIZUNO et al. (U.S. Patent Publication No. 2014/0102768) as applied to claims 1-2, 5, 7-13, 15-16 above in view of May  (U.S. Patent Publication No. 2017/0278780).
YUN et al. teaches a microelectronic package structure comprising: 
	However, the reference does not clearly teach the microelectronic package substrate further comprising: a microprocessor; a memory; and a battery, wherein at least the microprocessor is electrically coupled to the substrate.
	May teaches the microelectronic package substrate further comprising: a microprocessor; a memory; and a battery, wherein at least the microprocessor is electrically coupled to the substrate (see paragraph# 37, figure 5).
	Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to form the microelectronic package substrate further comprising: a microprocessor; a memory; and a battery, wherein at least the microprocessor is electrically coupled to the substrate in SHIZUNO et al. as taught by May et al. because it is known in the semiconductor art to include any component couple to the substrate.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893